DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on February 23, 2021 are entered into the file. Currently, claims 1, 4, 8, and 9 are amended, and claims 1-10 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2017/0154720, cited on IDS).
Regarding claims 1, 4, and 5, Ohkubo et al. teaches a magnetic core (10; core element) comprising a metal magnetic powder ([0069]-[0071]), in which the metal prima facie case of obviousness exists. See MPEP 2144.05(I). Furthermore, in a case where A3 is 40 nm and A1 is 20 nm, the ratio A3/A1 equals 2, which meets the claimed range; therefore, Ohkubo et al. teaches wherein 1.3 ≤ A3/A1 ≤ 4.0 is satisfied.
Although Ohkubo et al. suggests that the intermediate size powder also comprises the insulation coating layer as similar to the large and small size powders [0088], the reference does not expressly teach an average insulation coating thickness of the intermediate size powder (A2).
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate size powder of Ohkubo et al. to define A2 to be similar to A1 and A3 such that both A3/A2 ≥ 1.0 and 10 nm ≤ A2 ≤ 100 nm are satisfied, in order to enable high magnetic permeability and withstand voltage of the magnetic powder ([0009], [0093], Figs. 12-13).
Regarding claim 2, Ohkubo et al. teaches all of the limitations of claim 1 above. Ohkubo et al. further teaches wherein the small size powder includes a permalloy (Ni-Fe alloy; [0074], Abstract, claim 1).
Regarding claims 3 and 7, Ohkubo et al. teaches all of the limitations of claim 1 above. Ohkubo et al. further teaches wherein a ratio of the large size powder existing with respect to the metal magnetic powder is 70% or more and 80% or less ([0032], [0091]) and wherein a ratio of the intermediate size powder existing with respect to the metal magnetic powder is 10% or more and 15% or less ([0032], [0091]). Although these ratios taught by Ohkubo et al. refer to blending ratios in terms of weight ratios, the instant specification defines a relationship between a weight ratio and a cross section area ratio in paragraph [0088] and between a blending ratio and a weight ratio in paragraph [0118]. According to these relationships and the data presented in Tables 1 and 2 of the instant specification, it is determined that the ratio of the large size powder and the ratio of the medium size powder taught by Ohkubo et al. fall squarely within the claimed ranges of claims 3 and 7.
Regarding claim 8, Ohkubo et al. teaches all of the limitations of claim 1 above. Ohkubo et al. further teaches wherein the insulation coating film is a coating film including a glass made of SiO2 ([0086], claim 9).
Regarding claim 10, Ohkubo et al. teaches all of the limitations of claim 1 above. Ohkubo et al. further teaches a coil component having the magnetic core and a coil (coil device; 2 in Fig. 1; [0051]; Abstract, claim 1).

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2017/0154720, cited on IDS) as applied to claim 1 above, and further in view of Hamakake et al. (JP 2004-349585, previously cited).
Regarding claims 6 and 9, Ohkubo et al. teaches all of the limitations of claim 1 above but does not expressly teach the metal magnetic powder including a nano crystal. However, in the analogous art of dust cores made from magnetic powders, Hamakake et al. teaches a magnetic core formed by mixing a metal magnetic powder with a binder resin (p. 1, Line 23-35), wherein the magnetic powder comprises a large size powder (first particle) having a D50 of 35 µm or more and a small size powder (second particle) having a D50 of 15 µm or less (p. 5, Line 198-203). Hamakake et al. further teaches the metal magnetic powder including an Fe-based nano crystal in order to increase magnetic permeability of a dust core made from the magnetic powder (p. 1, Line 27-29; p. 3, Line 88-103). The reference further teaches the metal magnetic powder comprising a metal magnetic powder including a nano crystal and a metal magnetic powder which does not include a nano crystal (p. 1, Line 26-33), wherein a ratio of the metal magnetic powder including the nano crystal with respect to the entire magnetic metal powder is 50% or more (p. 1, Line 29-31). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal magnetic powder of Ohkubo et al. by including an Fe-based nano crystal as taught by Hamakake et al. in order to improve the magnetic permeability of a magnetic core made from the magnetic powder.
Response to Arguments
Response-Drawings
The previous objections to the drawings are overcome by the replacement drawings filed February 23, 2021, and thus the objections are withdrawn.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 4, 8, and 9 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s amendments in the response filed February 23, 2021.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive.

With respect to Applicant’s allegation of unexpected results, the Applicant argues on pages 6-7 that the data presented in Tables 1-2 and Figs. 8-11 of the specification demonstrate an unexpected improvement in initial permeability µi and a withstand voltage (V) for the inventive Examples over the Comparative Examples.
These arguments are not persuasive. First, the claims are not commensurate in scope with the allegations of unexpected results. Each sample in Tables 1 and 2 is defined by its weight ratio, cross section area ratio, A1, A2, A3, A3/A1, and A3/A2. Although claim 1 recites limitations on A1, A2, A3, A3/A1, and A3/A2, the independent 
It is also noted that the small, intermediate, and large powders of claim 1 encompass any metal magnetic powder, which is broader than the metal magnetic nano crystal powder comprising a Fe-Cu-Nd-B-P-S alloy used for the large and intermediate powders and permalloy used as the small size powder in the Examples shown in Tables 1 and 2 (see [0110] and [0115] of the as-filed specification). Absent any comparative examples made of different combinations of metal magnetic materials, it is not clear from the evidence provided that the alleged unexpected results would be achievable with any metal magnetic powder, or if the relationship observed in the provided data is unique to the specific combination of alloys used in the instant Examples.

Furthermore, there is insufficient evidence to establish the presence of unexpected results associated with the claimed range of 1.3 ≤ A3/A1 ≤ 4.0. The difference between values of initial permeability and values of withstand voltage at A3/A1 = 1.3 compared to A3/A1 = 1.0 (taught by the prior art reference Ohkubo et al.) are very close in any number of the curves shown in Figs. 8-11. A comparison of an Example and a Comparative Example is reproduced from Table 1 of the instant specification in the table below:
Sample No.
A3/A1
Initial permeability µi
Withstand voltage (V)
Example 15
1.3
48
680
Comp. Example 24
0.80
46
785


According to paragraphs [0127]-[0128] of the as-filed specification, an initial permeability of 45-50 is considered “particularly good”, and a withstand voltage of 650 V or more is considered “good”. Therefore, the samples of Example 15 and Comparative Example 24 are regarded as having comparable initial permeability and withstand voltage properties, despite Example 15 having a value for A3/A1 of 1.3, as an endpoint of the claimed range, and Comparative Example 24 having a value for A3/A1 of 0.8, falling outside of the claimed range. Moreover, all of the Examples and Comparative Examples shown in Table 1 have a withstand voltage greater than 650 V, irrespective of the A3/A1 value, with many of the Comparative Examples even having higher values of withstand voltage than the Examples.
It is not clear from the data provided in Tables 1-2 and Figs. 8-11 that there is an unexpected and statistically significant improvement in either initial permeability or withstand voltage at values of A3/A1 less than 1.3. Moreover, there is no data at all above the upper bound of 4.0 to evaluate the criticality of the upper limit of the claimed range.

With respect to the rejection of claim 1 over 35 USC 103 over Ohkubo et al., the Applicant argues on pages 7-8 that Ohkubo et al. does not teach the limitation of        1.3 ≤ A3/A1.
This argument is not persuasive. As noted in the prior art rejections above, Ohkubo et al. teaches A1, an average insulation coating thickness of the large size powder, and A3, an average thickness of the small size powder, of 5 nm to 45 nm [0085]. Therefore, Ohkubo et al. implicitly teaches a range for A3/A1 of 4/45 to 45/5, or prima facie obvious. See MPEP 2144.05(I). The Applicant further points to paragraph [0085] of Ohkubo et al., which teaches that the small size powder and the large size powder may have the same thickness of the insulation coating layer, and that the thickness of the large diameter powder may be thicker than the thickness of the insulation coating layer of the small diameter powder [0085]. Although Ohkubo et al. teaches that A3/A1 may be in the range of ≤ 1.0, the reference also suggests that A1 and A3 may each be chosen from the range of 5 to 45 nm and thus also teaches the range of 0.1 ≤ A3/A1 ≤ 9.0. Applicants are reminded that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II). As noted above, the data cited by the Applicant in Tables 1-2 and Figs. 8-11 of the instant specification does not demonstrate that there is a statistically significant difference between the lower bound of the claimed range for A3/A1 of 1.3 and the endpoint of the range explicitly taught by Ohkubo et al. of 1.0.
Furthermore, as to Applicant’s argument on page 8 that Ohkubo et al. does not teach anything about the effects of the insulation coating, it is noted that Figs. 12 and 13 of Ohkubo et al. explicitly teach a relationship between thickness of the insulation coating and initial permeability µi (Fig. 12) and between thickness of the insulation coating and withstand voltage (Fig. 13). Ohkubo et al. further teaches selecting a thickness of the insulation coating in order to achieve desired values for the initial permeability and withstand voltage, namely a permeability of 37.5 or more and a withstand voltage of 400 V or more ([0131]-[0132]), which further overlaps with the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785             

                                                                                                                                                                                           /MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785